Case: 5:19-cr-00206-KKC-EBA Doc #: 447 Filed: 09/01/21 Page: 1 of 1 - Page ID#: 3046




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        (at Lexington)

      UNITED STATES OF AMERICA,                         )
                                                        )
             Plaintiff,                                 )         Criminal No. 5:19-cr-206-KKC-S-3,4
                                                        )
      V.                                                )
                                                        )
      TAMARICK VANOVER and                              )                     ORDER
      CLINTON PORTIS                                    )
                                                        )
             Defendants.
                                        ***       ***       ***    ***

           On the Court’s own motion, IT IS ORDERED that the PRETRIAL CONFERENCE,

  currently scheduled for 11:00 a.m. on September 2, 2021, is CONTINUED to 2:00 p.m. on

  September 2, 2021.

           This the 1st day of September, 2021.



  .




  
  




                                                    -1-
  
